Citation Nr: 1401432	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for Reiter's syndrome.

2.  Entitlement to a compensable initial evaluation for gastroesophageal reflux disease (GERD) with peptic ulcer residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from July 1981 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  There, in pertinent part, the RO granted the Veteran's claims for service connection for Reiter's syndrome and gastroesophageal reflux disease (GERD); a zero percent (compensable) evaluation was assigned to both, effective from November 1, 2008.  The Veteran perfected an appeal of the initial ratings assigned following the November 2008 grants of service connection.  

The RO, also in November 2008, granted service connection for bilateral plantar fasciitis and right shoulder degenerative joint disease.  While the Veteran expressed his disagreement with the ratings assigned for these disorders, and a Statement of the Case (SOC) was issued in April 2010, the Veteran did not perfect an appeal as to these two matters as part of his May 2010 substantive appeal.  See VA Form 9.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the two matters now before the Board for appellate consideration, additional development of the evidence is required. 

As part of a November 2013 Appellant's Brief, the Veteran's accredited representative essentially argued that the Veteran's two service-connected disorders now under Board consideration had become "worse" since he was last examined in September 2008.  The Veteran expressed similar contentions in May 2010.  See VA Form 9.  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  Therefore, for the above-stated reasons, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected Reiter's syndrome and GERD with peptic ulcer residuals.  

The record includes VA outpatient treatment records from the Orlando VA Medical Center (VAMC), dated most recently in February 2010.  As these claims are being remanded anyway, all VA medical treatment records dated since February 2010 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002). 



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file all VA medical treatment records dating from February 2010 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  After associating with the record all evidence obtained in connection with the above development, the RO/AMC must arrange for a VA orthopedic examination.  The examiner should review the entire claims file before the examination, and perform all necessary tests and studies regarding the Veteran's Reiter's disease.  The examiner should make specific findings regarding the nature and extent of Reiter's disease and its manifestations, to include whether it is currently manifested by any joint symptomatology or limitation of function (i.e., limitation of motion of any affected joint).  If there is current joint pathology secondary to Reiter's syndrome, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination report should address whether any pain (including painful motion or pain with use), flare-ups of pain, weakened movement, excess fatigability, or incoordination results in functional loss.  The examiner should state whether any joint pain claimed by the Veteran and determined to be due to Reiter's syndrome is supported by adequate pathology and is evidenced by visible behavior.  To the extent that is possible, any functional loss that is present due to Reiter's syndrome should be expressed as degrees of limitation of motion or ankylosis of the affected joint(s).  

A complete rationale for all opinions proffered must be included in the report provided.

3.  The RO/AMC must also arrange for a VA examination to determine the current nature and severity of (1) the GERD; and (3) and the peptic ulcer residuals, if any.  All indicated gastrointestinal testing, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should indicate the Veteran's GERD symptoms as well as those associated with the peptic ulcer residuals, and opine as to which disability is more predominant in nature and/or which disability causes the most functional impairment.  The examiner should also indicate the frequency and duration of symptoms, including whether the Veteran's GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The examiner should also report the frequency of the peptic ulcer residuals.  Specifically, whether they are mild, with recurring symptoms once or twice yearly; or moderate, with recurring episodes of severe symptoms (pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health).  The examiner should indicate which symptoms, if any, are attributable to each disorder, and to what extent they functionally impair the Veteran. 

A complete rationale for all opinions proffered must be included in the report provided. 

4.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

6.  Following completion of all indicated development, the RO/AMC should review (to include all additional evidence associated with the record pursuant to this remand) and readjudicate the two claims for initial compensable evaluations.  If in any respect the benefits sought on appeal are not granted, the RO/AMC shall issue a supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  The RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


